DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          BARBARA ALTOMARE and RICHARD ALTOMARE,
                        Appellants,

                                    v.

                   BOCAIRE COUNTRY CLUB, INC.,
                            Appellee.

                              No. 4D17-3363

                         [September 27, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502013CA000928XXXXMB.

  Peter Ticktin, Jamie Sasson, and Samuel Korab of The Ticktin Law
Group, Deerfield Beach, for appellants.

  Lara J. Edelstein and Hinda Klein of Conroy Simberg, Hollywood, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.